                               AFFIDAVIT OF KEVIN B. ROSS


STATE OF TEXAS                                §
                                              §
COUNTY OF DALLAS                              §


    My name is Kevin B. Ross, I am a licensed attorney in Texas. My bar number is 24033020.
I was retained to represent Mr. Azam “Adam” Doost in Cause No. 5:16-cr-03 (4), first at his initial
appearance and detention hearing in the Northern District of Texas (Dallas Division), and later for
purposes of trial in Cause No. 1:17-cr-00109-APM styled USA v. Azam Doost in the District of
Columbia.
    Mr. Doost has alleged ineffective assistance of counsel based on my representation of him. On
April 10, 2019, the Court issued an Order seeking evidence to answer the question why trial
counsel did not challenge the false statements and money laundering charges on limitations
grounds. I am submitting this Affidavit to provide the basis for why I did not file a pretrial motion
to dismiss the false statement charges (Counts 12-15) and the money laundering charges (Counts
16-23) based on limitations grounds.
   I.      Background:
        I have been practicing federal criminal defense for 17 years. I was licensed to practice law
in the State of Texas in November 2001. I began my legal career at the Federal Public Defender’s
Office for the Northern District of Texas in 2001. At the end of 2003, I decided to enter private
practice and joined a highly respected group of federal and state criminal defense attorneys and
continued handling federal and state criminal cases at the trial, appeal and post-conviction stages.
       On December 31, 2011, I was Board Certified in Criminal Law by the Texas Board for
Legal Specialization. I am licensed to practice in the following jurisdictions:
               •   State of Texas
               •   Northern District of Texas
               •   Southern District of Texas
               •   Western District of Texas
               •   Eastern District of Texas
               •   5th Circuit Court of Appeals
               •   Pro Hac Vice District of Columbia 2017
        I am on the CJA Panel for the Northern District of Texas, Eastern District of Texas, and
for the United States Court of Appeals for the Fifth Circuit. My experience in handling federal
cases involve, among others, Bank Fraud, Wire Fraud, Money Laundering, False Statements, Visa



                                                  1
Fraud, Drug cases, RICO cases, firearms offenses, etc. I have also handled and been appointed to
represent defendants on 28 U.S.C. § 2255 Motions.
   II.     Representation of Mr. Doost
   On June 15, 2017, I was retained by Adam Doost for the limited purpose of representing him
at his Initial Appearance and Detention Hearing in the Northern District of Texas. The
Government was seeking to detain him as a flight risk from charges coming out of the District of
Columbia. On June 16, 2017, Mr. Doost was released pending trial with conditions of bond.
    On June 22, 2017, Mr. Doost retained me to represent him on the 23-Count Indictment issued
by the federal grand jury in the District of Columbia. On July 13, 2017, Mr. Doost and I appeared
before the Honorable Amit Mehta for Mr. Doost’s arraignment. Mr. Doost was continued on his
pretrial release conditions, and he traveled back to California.
    On or about October 2017, I brought in attorney Tiffany Talamantez as co-counsel to assist
with organizing and reviewing the discovery and ultimately preparing the case for trial. I remained
lead attorney responsible for trial strategy decisions and the presentation of the case at trial.
   On September 11, 2018, trial began and on September 21, 2018, the jury returned a guilty
verdict on Counts 1-20 and a not guilty verdict on Counts 21-23.
    On November 5, 2018, the court granted trial counsel’s motion to withdraw, and Mr. Doost
retained new counsel to take over his post-conviction motions and sentencing matters.
   III.    Trial Counsel’s Decision to Not Challenge the False Statements and Money
           Laundering Charges on Limitation Grounds
    Undersigned counsel has reviewed the post-trial motions field by Mr. Doost, the Government’s
responses thereto and this Court’s Memorandum Opinion and Order (Dkt.#129).
           •   Question:
                 o Why did trial counsel not challenge the false statements and money
                     laundering charges on limitations grounds?

           •   Answer:
                  o I, as trial counsel, believed that the WSLA applied to all counts in the
                    Indictment, including the false statements and money laundering charges;
                    and therefore, I did not file a pretrial motion to dismiss based on the statute
                    of limitations.

           •   Counsel’s Analysis:
       When I was initially retained for the limited purpose of the detention hearing, prior to the
hearing, I reviewed the Indictment and looked at the statute of limitations issue for each count
given that the dates alleged were older. Wanting to develop a statute of limitations defense, I
cross-examined FBI Agent John Longmire, under oath at the detention hearing, to establish a


                                                2
timeline of the offense dates for the charges seeking to build a statute of limitations defense early
on in the case. (Detention Hearing Transcript, Dkt #10-2, pp. 15-18, Attachment A).
        During the argument portion of the detention hearing, the government informed the court
that Mr. Doost’s indictment was being prosecuted under the WSLA which suspended the statute
of limitations. Specifically, AUSA Candina Heath argued the following to the U.S. Magistrate
Judge:
       I understand from the questioning by the defense that one of the issues that they are
       potentially going to raise concerns the statute of limitations. Well, this case is being
       prosecuted under the Wartime Suspension of Limitations Act, which suspends any
       statute of limitations for fraud or attempted fraud against the United States or any
       agency thereof in any manner. And this is 18 U.S.C. section 3287. So there is not
       a statute of limitations problem, which is, I feel that the first line of questioning for
       the defense was going to. So that is not an issue.

       This case is a very real case and is being prosecuted by the criminal division in
       Washington, D.C. and we would request that the defendant be detained pending the
       trial in this case.

(Detention Hearing Transcript, Dkt #10-2, p. 48, Attachment B).
        This was the first time that I had encountered the WSLA. It was at this time, early on in
the case, that I looked at the WSLA statute. There are three different subdivisions to the WSLA:
       When the United States is at war or Congress has enacted a specific authorization
       for the use of the Armed Forces, as described in section 5(b) of the War Powers
       Resolution (50 U.S.C. 1544(b)), the running of any statute of limitations applicable
       to any offense:

              (1) involving fraud or attempted fraud against the United States or any
       agency thereof in any manner, whether by conspiracy or not, or

               (2) committed in connection with the acquisition, care, handling, custody,
       control or disposition of any real or personal property of the United States, or

               (3) committed in connection with the negotiation, procurement, award,
       performance, payment for, interim financing, cancelation, or other termination or
       settlement, of any contract, subcontract, or purchase order which is connected with
       or related to the prosecution of the war or directly connected with or related to the
       authorized use of the Armed Forces, or with any disposition of termination
       inventory by any war contractor or Government agency, shall be suspended until 5
       years after the termination of hostilities as proclaimed by a Presidential
       proclamation, with notice to Congress, or by a concurrent resolution of Congress.




                                                  3
       Definitions of terms in section 103 of title 41 shall apply to similar terms used in
       this section. For purposes of applying such definitions in this section, the term
       “war” includes a specific authorization for the use of the Armed Forces, as
       described in section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).


18 U.S.C.A. § 3287 (West)(emphasis added).


        Mr. Doost was set to be arraigned in Washington, D.C. on July 13, 2017. Prior to leaving
for Washington, D.C., I contacted the government’s lead counsel, AUSA Daniel Butler, and asked
for some time to visit with him after Mr. Doost’s arraignment hearing. During my meeting with
AUSA Butler, I raised the statute of limitations issue and the WSLA. AUSA Butler provided
additional background on the WSLA, and we discussed why the government believed it would
apply, if challenged.
       Upon return to my office, I looked into the WSLA more closely and determined the
following:
   o The WSLA was applicable because hostilities had not subsided and there was not a formal
     declaration to the end of hostilities in Afghanistan as required.

   o Next, I asked did one or more of the three subdivisions apply? I determined that under the
     subdivision (1) and subdivision (2), Counts 1-3 (Major Fraud against the United States)
     and Counts 4-11 (Wire Fraud) applied because the element of fraud existed in these
     offenses.

   o What about the False Statement Counts and Money Laundering Counts? In my
     analysis, I believed that subdivision (1) was applicable to Counts 16-23 (Money
     Laundering) because the unlawful specified activity element for money laundering was
     based on the wire fraud counts, which I believed satisfied the fraud element. So, my view
     was if the government failed to prove wire fraud, then they could not prove up the essential
     elements of the money laundering counts.

       I also believed the subdivision (2) applied to the false statement and money laundering
       charges because subdivision (2) stated “any offense”, . . (2) committed in connection with
       the acquisition, care, handling, custody, control or disposition of any real or personal
       property of the United States.” My understanding of subdivision (2) was that it covered
       “any offense” (including money laundering and false statements) that were “committed in
       connection with the acquisition, care, handing, custody, control or disposition of any . . .
       personal property (i.e. money) of the United States.” As such, my analysis was that OPIC
       was an agency of the United States that had loaned money (personal property) - $15.8
       million dollars to ECM. I believed the offenses, as charged, were in connection with the
       acquisition, care, handling, custody, control or disposition of personal property of the
       United States, that being the money loaned to ECM by OPIC. Looking at the false

                                                4
         statement counts 12-15, it is clear that the offense alleged false statements being made for
         the purpose of influencing the action of OPIC with respect to a loan (i.e. money) or any
         change or extension of the loan. It was my belief that subdivision (2) would be applicable
         because the false statements, as alleged, were connected with the acquisition and
         disposition of personal property (money) of the United States (i.e., OPIC being an agency
         of the United States).

         In like manner, money laundering was also “any offense” that was connected with the
         acquisition, care, handling, control or disposition of the money that OPIC loaned to ECM.
         The money laundering offenses, as alleged, would have been connected to how the loan
         proceeds were handled, controlled and disposed of by ECM.

   o I did not conduct an analysis on subdivision (3) as being applicable having believed that
     subdivision 1 and/or 2 were applicable.

   IV.      Conclusion
        Based on this analysis, I decided not to challenge the money laundering or false statements
counts based on limitations grounds. Having reviewed the WSLA statute and the Indictment, I
believed that the WSLA applied and challenging any of the counts on limitations ground would
not have been successful. For the reasons stated above, I made the decision to not challenge any
of the counts in the Indictment, including the false statements and money laundering counts on
limitations grounds pretrial.
                                        Attorney’s Declaration:
         I, Kevin B. Ross, affirm, under penalty of perjury, that the above statements contained in
this affidavit are true and correct to the best of my recollection.


                                               ________________________________


                                               KEVIN B. ROSS
                                               State Bar of Texas Card No. 24033020

                                               LAW OFFICE OF KEVIN B. ROSS, P.C.
                                               8150 N. Central Expy
                                               Suite M2070
                                               Dallas, Texas 75206
                                               (214) 731-3151
                                               Fax (800) 952-2823
                                               kbr@rosscrimlaw.com




                                                  5
